Title: Invoice from Richard Washington, 20 August 1757
From: Washington, Richard
To: Washington, George



London 20th Augt 1757

Invoice of Sundry Goods Shipd by Richd Washington pr the Sally Captn Dick, bound to Rappahannock in Virginia, on the proper Account and Risque of Collo. George Washington, & go consignd to himself or Collo. John Carlyle.

               
                  A Cask
                  . 6.   
               
               
                  2 pr Cornish planes Compleat
                  1. 1.  
               
               
                  1 pr Spring Ditto
                  . 9.  
               
               
                  2 plows Ditto
                  . 7.  
               
               
                  3 Ashticles 3/ 8 Beeds 8/
                  .11.  
               
               
                  8 Ogees 8/ 4 quarter rounds 4/
                  .12.  
               
               
                  2 moving Philisters
                  . 7.  
               
               
                  2 Rabbitts 2/ 2 thin ditto 3/
                  . 5.  
               
               
                  1 Snipes Bill boxt 1/8 3 Sash 3/
                  . 4. 8
               
               
                  4 Philisters 4/ 12 plow Irons 2/6
                  . 6. 6.
               
               
                  9 pr Hollows & Rounds
                  .18.  
               
               
                  2 best Steel plate handsaws
                  .13.  
               
               
                  2 ditto Tennant ditto 13/ 2
                     pannell ditto 13/
                  1. 6.  
               
               
                  2 ditto Sash Ditto 8/6 2 dovetail 7/6
                  .16.  
               
               
                  2 ditto turning Ditto
                  . 2. 4
               
               
                  2 long planes 4/8 2 Jointers 7/
                  .11. 8
               
               
                  2 fore ditto 3/4 2 Jack ditto 2/6 4 Smoothg ditto 4/
                  . 9.10
               
               
                  2 Carpenter’s Squares
                  . 3.  
               
               
                  A Cask
                  . 6.  
               
               
                  2 Broad Axes 7/6 2 do Adzes 5/ 2 Joinrs Hatchets 4/
                  .16. 6
               
               
                  10 Socket Chissells sorted—2 Gouges 1/4 2 pr Pincers 2/8
                  .10. 8
               
               
                  2 large—2 Small, & 2 Brad Hammers
                  . 7.  
               
               
                  12 Augers & Shanks Sorted
                  1.10.  
               
               
                  2 two foot Rules, 2 pr Compasses, 4 Chalk Lines, 2 Chalk Rules
                  . 3. 4
               
               
               
                  2 dozn Gimblets sorted—2 Rub-stones
                  . 3. 6
               
               
                  12 broad—& 12 narrow Firmers
                  . 7.  
               
               
                  12 ditto Gouges, 6 Mortar Chissells
                  . 6.  
               
               
                  2 Deck Nails, 2 Spike Gimblets
                  . 1. 8
               
               
                  4 Rasps, 2 Joiners prickers
                  . 2. 6
               
               
                  1 pair Spring Planes 9/ 3
                     Ashticles 3/
                  .12.  
               
               
                  9 pr Hollows & Rounds 18/ 2 pr Slit deal ditto 7/6
                  1. 5. 6
               
               
                  2 pr whole deal Ditto 8/ 2 pr Table Planes 8/
                  .16.  
               
               
                  4 Quarter Rounds 4/ 3 Sash planes, Snipes Bill 4/8
                  . 8. 8
               
               
                  4 Horse Brushes & 4 Curry Combs
                  . 7. 4
               
               
                  6 Spring Stock Locks sorted
                  1. 1.  
               
               
                  6 bright Shackd hard pad Do
                  .10.  
               
               
                  1 pr large brass Mounted Dogs
                  1. 9.  
               
               
                  1 pr Small do 14/ 1 C drop Shott & Bags 21/
                  1.15.  
               
               
                  A Bundle and Canvas
                  .  . 6
               
               
                  6 best Steel Garden Spades
                  1. 1.  
               
               
                  4 Bundles and Two Cases ⟨qt⟩ Chairs & in one Case, a
                     Bedstead Cornish &ca
                  .16.  
               
               
                  A large Case
                  1.  .  
               
               
                  A Bedstead with Mahagony Carvd & fluted pillars for feet
                     Posts, yellow Silk & Worsted Damask Furniture, lind with Tammy, & Carvd Cornishes compleat, cost at
                     an Auction
                  25.10.  
               
               
                  3 pr Yellow Silk and worsted Damask Window Curtains, cost at
                     ditto
                  9.  .  
               
               
                  A Mahagony easy Chair on Casters coverd with ditto and a Check
                     Case—cost at ditto
                  3.10.  
               
               
                  6 Mahagony Chairs, Gothick Archd Backs & Seats of Ditto
                     and an Elbow Chair cost at ditto
                  7.12. 6
               
               
                  Posters
                  . 5.  
               
               
                  1 Fine 7/8 Tick 52 yds a 23d
                  4.19. 8
               
               
                  1 Fine 10/4 Chints Quilt
                  1.19.  
               
               
                  1 fine Wilton Carpet 29½
                  8.19.  
               
               
                  1 Fine Wilton Carpet 35
                  10. 1.  
               
               
                  9 ps. fine Crimson and yellow Papers
                  2.18. 6
               
               
                  A Bordar to ditto
                  . 7. 6
               
               
               
                  2 large Matts and Packing
                  . 1. 6
               
               
                  1 dozn 4 foot Sieves 7/ 2 Lawn Searches 6/
                  .13.  
               
               
                  6 punch Ladles 1/9 6 best hearth Brushes 2/3
                  . 4.  
               
               
                  3 Midling Brooms 4/6 3 large ditto 5/ 6 pound Mops 5/
                  .14. 6
               
               
                  3 best triangle Scrubbers
                  . 4. 6
               
               
                  A box the Contents put in No. 21
                  . 1. 6
               
               
                  A Case
                  . 3.  
               
               
                  11 fine oblong China Dishes 11/
                  6. 1.  
               
               
                  1 Tureen to match Ditto
                  .14.  
               
               
                  2 dozn fine Plates a 14/
                  1. 8.  
               
               
                  1 dozn Ditto Soop do
                  .14.  
               
               
                  A Compleat sett Fine Image China
                  3.10.  
               
               
                  2 dozn fine wine glasses Ingravd
                  .17.  
               
               
                  6 Quart Decanters do 21/ 12 beer Glass Mugs &ca 12/
                  1.13.  
               
               
                  N.B. drawback allowd
                  
               
               
                  A Case—12 Squares, Lock &ca
                  . 7. 6
               
               
                  1 Square new Anchovies 5/ 2 ditto Capers 4/
                  . 9.  
               
               
                  2 ditto Spanish Olives 3/6 1 ditto French ditto 3/
                  . 6. 6
               
               
                  2 ditto Walnuts 3/ 2 ditto Salted Oyl 5/
                  . 8.  
               
               
                  2 ditto India Mangoes 6/ 12 Rolls Sp[anis]h Lampblk 6/
                  .12.  
               
               
                  12 groce fine Corks a 2od
                  1.  .  
               
               
                  12 Bottles very best Mustard
                  .12.  
               
               
                  A Strong canvas Bag
                  . 1. 2
               
               
                  A Box
                  . 2. 6
               
               
                  1 ps. Huccabuck Towelling
                  1. 5.  
               
               
                  1 ps. 9/4 Irish Sheeting 74 yards a 1/
                  3.14.  
               
               
                  1 ps. Ell wide Ditto 42 yards a 2/2
                  4.11.  
               
               
                  5 10/4 Damask Table Cloths a 14/6
                  3.12. 6
               
               
                  1 Borderd Ditto 3 yds Long
                  1. 3. 4
               
               
                  1 dozn damask Napking to ditto
                  2.16.⟨illegible⟩
               
               
                  6 blue and white handkerchiefs a 2/
                  .12.  
               
               
                  Three Cases and Packing
                  1. 2.  
               
               
                  A fine neat Mahagony Serpentine dressing Table with Furniture
                     Compl. drawer Glass &ca hande Locks & brass Work
                  10.10.  
               
               
                  A fine Mahagony Tea Table
                  3.15.  
               
               
               
                  A pr fine carvd and gilt Sconces
                  7.  .  
               
               
                  A Cask and 8 Tinn pots
                  .16. 6
               
               
                  
                     
                        
                           50 lb. common red paint
                           
                           a 3d
                        
                        
                           50 lb. fine stone coloured
                           ditto
                           a 4½
                        
                        
                           50 lb. white
                           ditto
                           a 4d
                        
                        
                           20 lb. yellow ground
                           ditto
                           a 8
                        
                        
                           25 lb. Ash
                           ditto
                           a 5
                        
                        
                           15 lb. pearle
                           ditto
                           a 4½
                        
                        
                           12 lb. green
                           ditto
                           a 2/
                        
                     
                     
                  
                        .12. 6
               
               
                  .18. 9
               
               
                  .16. 8
               
               
                  .13. 4
               
               
                  .10. 5
               
               
                 . 5. 7
               
               
                 1. 4.  
               
               
                  15 lb. Putty
                  . 3. 9
               
               
                  A Box
                  . 4. 6
               
               
                  ½ Rheam fine po[s]t paper cut
                  . 4. 6
               
               
                  ½ ditto thick 4to post ditto
                  . 6.  
               
               
                  5 Quire ditto Sup. Gilt
                  . 4. 6
               
               
                  ½ lb. best red Wax ¼ black ditto
                  . 4. 6
               
               
                  A Box Wafers
                  . 1.  
               
               
                  3 Best Woolen Surcingles Lined
                  . 9.  
               
               
                  3 best broad dble Girths
                  . 7. 6
               
               
                  
                     
                        
                           Black Pepper
                           12 lb.
                           a 1/8
                        
                        
                           Fine Indico
                           12
                           a 2/
                        
                        
                           Best Coffee
                            6
                           a 5/
                        
                       
                  
                  1.  .  
               
               
                  1. 4.  
               
               
                 1.10.  
               
               
                  4 oz. Nutts 2/2–2 Oz. Mace 2/—Cloves & Cinnan 3/8
                  . 7.10
               
               
                  In Box No. 21.
                  
               
               
                  1 M best
                     Needles sorted
                  . 4. 6
               
               
                  1 ps. black bd Sattin Ribbons
                  .13.  
               
               
                  1 Neat strong best Warming Pan
                  .14.  
               
               
                  1 Neat strong & best Plate Warmer
                  1. 7.  
               
               
                  1 dozn pr best London round Ivory Case Knives and Bosom Forks
                  1. 4.  
               
               
                  6 Best pruning Knives
                  . 4.  
               
               
                  6 best Cork Screws sorted
                  . 4.  
               
               
                  A Neat cruit [cruet] stand & Casters wt 28 Oz. a 7/4
                  10. 5. 4
               
               
                  2 best cut glass cruits a 5/ 10/ A Box 6d
                  .10. 6
               
               
                  A best 4 doz. Shagreen Case, fitted in the neatt Manr
                  2.  .  
               
               
                  2 Setts best Silver handle Knives & Forks best London
                     Blades
                  11.  .  
               
               
               
                  Engraving 53 Crests
                  1. 6. 6
               
               
                  3 Hampers markt Stores
                  . 6.  
               
               
                  12 dozn best Herefordshire Cyder in best Mould Bottles, wyred
                     Corks
                  6.  .  
               
               
                  3 Hampers markt Stores
                  . 6.  
               
               
                  12 dozn fine Porter Bottles &ca
                  3.12.  
               
               
                  
                  £212.18. 2
               
               
                  To Entry, Custom, Searchrs fees, Wharfg Cartage, Watg Shippg                     Charges
                  2. 8. 6
               
               
                  To Freight, Primg. & Bills of Lading
                  7.14. 6
               
               
                  
                  223. 1. 2
               
               
                  Commissn 2½ prCt
                  5.11. 6
               
               
                  
                  228.12. 8
               
               
                  To 270£ Insura. on the above a £15.15/ prCt and Policy 5/6
                  42.16.  
               
               
                  Commissn ½ prCt
                  1. 7.  
               
               
                  
                  272.15. 8
               
               
                  1 Quarter Bbl best FF Gunpowder
                  1. 3. 9
               
               
                  The Barrl and Charges
                  . 2. 7
               
               
                  
                  £274. 2.  
               
            
   EE

Richd Washington

